UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Portfolio summary Top 10 Issuers (32.8% of Total Investments on 1-31-12) Entergy Corp. 4.5% MetLife, Inc. 3.0% Nexen, Inc. 4.2% Merrill Lynch Preferred Capital Trusts 3.0% JPMorgan Chase 3.5% Barclays Bank PLC 2.9% Morgan Stanley Capital Trusts 3.3% The Goldman Sachs Group, Inc. 2.7% Qwest Corp. 3.0% Wells Fargo & Company 2.7% Sector Composition Financials 52.9% Consumer Discretionary 2.4% Utilities 27.9% Consumer Staples 1.5% Telecommunication Services 8.6% Short-Term Investments 0.2% Energy 6.5% Country Composition United States 85.1% Switzerland 1.4% United Kingdom 4.8% Bermuda 0.5% Canada 4.2% France 0.1% Netherlands 3.9% 1 As a percentage of the Fund’s total investments on 1-31-12. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. The Fund’s investments in securities of non-U.S. issuers involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 6 Preferred Income Fund | Semiannual report Fund’s investments As of 1-31-12 (unaudited) Shares Value Preferred Securities 141.67% (95.02% of Total Investments) (Cost $769,434,756) Consumer Discretionary 3.60% Media 3.60% CBS Corp., 6.750% (Z) 140,000 3,564,400 Comcast Corp., Series B, 7.000% (L)(Z) 631,200 16,057,728 Consumer Staples 2.34% Food & Staples Retailing 2.34% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 143,000 12,731,476 Energy 7.96% Oil, Gas & Consumable Fuels 7.96% Apache Corp., Series D, 6.000% 161,500 9,274,945 Nexen, Inc., 7.350% 1,340,700 34,107,408 Financials 78.84% Capital Markets 11.18% Credit Suisse Guernsey, 7.900% (L)(Z) 446,000 11,711,960 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 150,000 12,750 Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 175,600 1,756 Morgan Stanley Capital Trust III, 6.250% (L)(Z) 291,000 6,841,410 Morgan Stanley Capital Trust IV, 6.250% (L)(Z) 323,000 7,584,040 Morgan Stanley Capital Trust V, 5.750% (Z) 424,000 9,836,800 Morgan Stanley Capital Trust VI, 6.600% 65,000 1,574,300 Morgan Stanley Capital Trust VII, 6.600% 47,000 1,144,450 The Goldman Sachs Group, Inc., 6.125% (Z) 542,500 13,616,750 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 353,000 8,599,080 Commercial Banks 18.93% Barclays Bank PLC, Series 3, 7.100% 200,000 4,692,000 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 740,000 18,611,000 HSBC USA, Inc., 6.500% 85,000 2,088,450 Royal Bank of Scotland Group PLC, Series L, 5.750% 580,000 9,703,400 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 302,000 8,238,560 See notes to financial statements Semiannual report | Preferred Income Fund 7 Shares Value Commercial Banks (continued) Santander Holdings USA, Inc., Series C, 7.300% 372,200 $9,319,888 US Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 678,000 17,289,000 USB Capital VIII, Series 1, 6.350% 205,000 5,166,000 USB Capital XI, 6.600% 236,000 5,992,040 Wells Fargo & Company, 8.000% (L)(Z) 754,500 22,016,310 Consumer Finance 4.04% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 482,000 11,278,800 SLM Corp., 6.000% (Z) 198,000 4,249,080 SLM Corp., Series A, 6.970% (Z) 147,391 6,448,356 Diversified Financial Services 28.41% Bank of America Corp., 8.200% (Z) 260,000 6,432,400 Bank of America Corp., Depositary Shares, Series D, 6.204% (L)(Z) 265,000 5,869,750 Bank of America Corp., Series MER, 8.625% (Z) 95,000 2,388,300 Citigroup Capital VII, 7.125% 200,000 5,060,000 Citigroup Capital VIII, 6.950% (L)(Z) 610,000 15,121,900 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 23,300 627,702 Deutsche Bank Capital Funding Trust VIII, 6.375% 55,000 1,171,500 Deutsche Bank Capital Funding Trust X, 7.350% 111,400 2,666,916 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 252,500 5,630,750 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 496,000 12,276,000 Fleet Capital Trust VIII, 7.200% (L)(Z) 480,000 11,678,400 General Electric Capital Corp., 6.000% 45,000 1,160,550 General Electric Capital Corp., 6.050% 45,000 1,170,450 General Electric Capital Corp., 6.100% 20,000 523,000 ING Groep NV, 6.125% (Z) 61,500 1,154,355 ING Groep NV, 7.050% (L)(Z) 755,100 16,144,038 ING Groep NV, 7.200% (Z) 100,000 2,174,000 JPMorgan Chase Capital X, Series J, 7.000% (L)(Z) 487,000 12,627,910 JPMorgan Chase Capital XI, 5.875% 49,000 1,249,500 JPMorgan Chase Capital XXIX, 6.700% (L)(Z) 560,000 14,403,200 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 366,400 8,581,088 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 278,752 6,676,110 Merrill Lynch Preferred Capital Trust V, 7.280% (L)(Z) 367,000 8,796,990 RBS Capital Funding Trust V, 5.900% (L)(Z) 620,000 8,258,400 RBS Capital Funding Trust VII, 6.080% (L)(Z) 220,000 2,921,600 Insurance 12.16% Aegon NV, 6.375% (L)(Z) 450,900 9,743,949 Aegon NV, 6.500% (Z) 123,000 2,659,260 American Financial Group, Inc., 7.000% 308,725 7,980,541 MetLife, Inc., Series B, 6.500% (L)(Z) 947,000 24,186,380 PLC Capital Trust IV, 7.250% (Z) 251,000 6,335,240 PLC Capital Trust V, 6.125% (Z) 256,000 6,346,240 Prudential PLC, 6.500% (Z) 154,500 3,956,745 8 Preferred Income Fund | Semiannual report See notes to financial statements Shares Value Insurance (continued) Prudential PLC, 6.750% 51,000 $1,309,170 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 147,500 3,697,825 Real Estate Investment Trusts 4.10% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 66,525 1,676,430 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,748,900 Duke Realty Corp., Depositary Shares, Series L, 6.600% (L)(Z) 109,840 2,753,689 Public Storage, Inc., 6.350% 193,000 5,137,660 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 114,100 3,130,904 Public Storage, Inc., Series P, 6.500% 57,500 1,542,725 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 205,000 5,340,250 Thrifts & Mortgage Finance 0.02% Federal National Mortgage Association, Series S (I) 80,000 116,000 Telecommunication Services 11.64% Diversified Telecommunication Services 4.53% Qwest Corp., 7.375% (L)(Z) 704,000 18,606,720 Qwest Corp., 7.500% 228,000 6,037,440 Wireless Telecommunication Services 7.11% Telephone & Data Systems, Inc., 6.625% (Z) 233,000 5,880,920 Telephone & Data Systems, Inc., 6.875% 103,000 2,707,870 Telephone & Data Systems, Inc., 7.000% (Z) 340,000 9,061,000 United States Cellular Corp., 6.950% 795,000 21,091,350 Utilities 37.29% Electric Utilities 20.99% Duquesne Light Company, 6.500% (Z) 73,650 3,636,469 Entergy Arkansas, Inc., 5.750% 47,500 1,291,050 Entergy Louisiana LLC, 5.875% 252,625 6,911,820 Entergy Louisiana LLC, 6.000% 200,000 5,574,000 Entergy Mississippi, Inc., 6.000% (L)(Z) 366,400 10,625,600 Entergy Mississippi, Inc., 6.200% 83,500 2,349,690 Entergy Texas, Inc., 7.875% 50,200 1,451,784 FPC Capital I, Series A, 7.100% (L)(Z) 540,000 13,845,600 FPL Group Capital Trust I, 5.875% (Z) 353,600 9,225,424 Gulf Power Co., 5.750% 157,000 4,631,500 HECO Capital Trust III, 6.500% (L)(Z) 379,850 9,667,183 NSTAR Electric Company, 4.780% (Z) 15,143 1,496,318 PPL Corp., 9.500% 337,000 18,265,400 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 286,000 7,235,800 Southern California Edison Company, 6.125% (Z) 119,000 11,888,850 See notes to financial statements Semiannual report | Preferred Income Fund 9 Shares Value Electric Utilities (continued) Southern California Edison Company, Series C, 6.000% 32,500 $3,208,361 Westar Energy, Inc., 6.100% (Z) 117,977 3,069,762 Multi-Utilities 16.30% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 40,000 4,078,752 BGE Capital Trust II, 6.200% (L)(Z) 676,800 17,238,095 Dominion Resources, Inc., Series A, 8.375% (L)(Z) 385,400 11,253,680 DTE Energy Company, 6.500% 250,000 6,742,200 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 713,350 20,758,485 SCANA Corp., 7.700% (L)(Z) 681,500 19,708,980 Xcel Energy, Inc., 7.600% (Z) 331,000 9,003,200 Shares Value Common Stocks 4.81% (3.23% of Total Investments) (Cost $22,744,887) Energy 0.15% Oil, Gas & Consumable Fuels 0.15% Total SA, ADR 15,000 794,550 Telecommunication Services 1.15% Diversified Telecommunication Services 1.15% AT&T, Inc. 130,000 3,823,300 Verizon Communications, Inc. (L)(Z) 65,000 2,447,900 Utilities 3.51% Electric Utilities 3.37% Entergy Corp. 120,000 8,325,600 FirstEnergy Corp. (Z) 150,000 6,333,000 UIL Holdings Corp. 107,500 3,717,350 Multi-Utilities 0.14% National Grid PLC, ADR 15,000 748,350 Maturity Rate (%) date Par value Value Corporate Bonds 2.29% (1.53% of Total Investments) (Cost $12,789,681) Energy 1.54% Oil, Gas & Consumable Fuels 1.54% Southern Union Company (L)(P)(Z) 3.447 11-01-66 $8,800,000 8,382,000 Utilities 0.75% Electric Utilities 0.75% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 4,000,000 4,074,320 10 Preferred Income Fund | Semiannual report See notes to financial statements Par value Value Short-Term Investments 0.32% (0.22% of Total Investments) (Cost $1,772,000) Repurchase Agreement 0.32% Repurchase Agreement with State Street Corp. dated 1-31-12 at 0.010% to be repurchased at $1,772,000 on 2-1-12, collateralized by $1,800,000 Federal Home Loan Bank, 1.125% due 5-18-12 (valued at $1,809,000, including interest) $1,772,000 1,772,000 Total investments (Cost $806,741,324) † 149.09% Other assets and liabilities, net (49.09%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts LIBOR London Interbank Offered Rate (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 1-31-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 1-31-12 was $231,001,945. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-12 was $498,509,781. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $806,758,803. Net unrealized appreciation aggregated $5,381,724, of which $44,009,381 related to appreciated investment securities and $38,627,657 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 1-31-12: United States 85.1% United Kingdom 4.8% Canada 4.2% Netherlands 3.9% Switzerland 1.4% Bermuda 0.5% France 0.1% See notes to financial statements Semiannual report | Preferred Income Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $806,741,324) $812,140,527 Cash 3,921,399 Cash segregated at custodian for swapcontracts 1,600,000 Receivable for investmentssold 449,448 Dividends and interestreceivable 1,805,836 Other receivables and prepaidexpenses 186,811 Totalassets Liabilities Committed facility agreement payable (Note7) 272,800,000 Payable for investmentspurchased 210,325 Swap contracts, at value (Note3) 2,184,150 Interest payable (Note7) 14,987 Payable toaffiliates Accounting and legal servicesfees 5,721 Trustees’fees 33,160 Other liabilities and accruedexpenses 122,229 Totalliabilities Netassets Paid-incapital $609,924,734 Undistributed net investmentincome 4,217,725 Accumulated net realized loss on investments and swapagreements (72,624,063) Net unrealized appreciation (depreciation) on investments and swapagreements 3,215,053 Netassets Net asset value pershare Based on 25,934,339 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $21.00 12 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $27,033,000 Interest 343,392 Less foreign taxeswithheld (1,658) Total investmentincome Expenses Investment management fees (Note5) 2,989,392 Accounting and legal services fees (Note5) 38,964 Transfer agentfees 16,642 Trustees’ fees (Note5) 31,590 Printing andpostage 75,143 Professionalfees 50,329 Custodianfees 36,954 Interest expense (Note7) 1,357,586 Stock exchange listingfees 10,732 Other 20,933 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments 209,359 Swap contracts (Note3) 47,200 Change in net unrealized appreciation (depreciation)of Investments 8,918,469 Swap contracts (Note3) (2,184,150) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 1-31-12 ended (unaudited) 7-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $22,746,469 $44,521,205 Net realized gain(loss) 256,559 (3,938,675) Change in net unrealized appreciation(depreciation) 6,734,319 24,941,116 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (21,768,918) (39,784,491) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 674,855 — Totalincrease Netassets Beginning ofperiod 536,090,165 510,351,010 End ofperiod Undistributed net investmentincome Sharesoutstanding Beginning ofperiod 25,901,361 25,901,361 Issued pursuant to Dividend ReinvestmentPlan 32,978 — End ofperiod 14 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-12 (unaudited) Cash flows from operating activities Net increase in net assets from operations $29,737,347 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (75,727,958) Long-term investments sold 50,419,901 Decrease in short term investments 661,000 Net amortization of premium (discount) (75) Decrease in dividends and interest receivable 545,074 Decrease in payable for investments purchased (700,803) Increase in receivable for investments sold (449,448) Increase in cash segregated at custodian for swap contracts (1,600,000) Increase in other receivables and prepaid expenses (130,777) Increase in unrealized depreciation of swap contracts 2,184,150 Decrease in payable to affiliates (9,264) Decrease in interest payable (12,684) Increase in other liabilities and accrued expenses 10,871 Net change in unrealized (appreciation) depreciation on investments (8,918,469) Net realized gain on investments (209,359) Net cash used in operating activities Cash flows from financing activities Reinvestment of common shares pursuant to Dividend Reinvestment Plan 674,855 Distributions to shareholders (21,768,918) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 1-31-12 1 7-31-11 7-31-10 7-31-09 7-31-08 7-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.88 1.72 1.70 1.61 2.04 2.13 Net realized and unrealized gain (loss) oninvestments 0.26 0.82 3.17 (1.86) (4.44) (0.25) Distributions to Auction Preferred Shares(APS) — (0.42) (0.55) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.84) (1.54) (1.49) (1.56) (1.86) (1.86) From net realizedgain — (0.15) (0.21) From tax return ofcapital — — — (0.15) — — Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 5 5 5 5 5 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $545 $536 $510 $423 $472 $597 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.25 6 1.22 1.27 1.35 1.39 1.02 Interest expense (Note7) 0.52 6 0.52 0.60 1.18 0.30 — Expenses before reductions (including interestexpense) 1.77 6 1.74 1.87 2.53 1.69 1.32 7 Expenses net of reductions (excluding interestexpense) 1.25 6 1.22 1.19 1.19 1.16 1.03 Expenses net of reductions (including interestexpense) 1.77 6 1.74 1.79 2.37 1.46 1.03 8 Net investmentincome 8.70 6 8.33 9.46 12.10 9.67 8.77 9 Portfolio turnover (%) 6 16 11 14 10 15 Seniorsecurities Total value of APS outstanding (inmillions) — 10 $280 Involuntary liquidation preference per unit (inthousands) — $25 Average market value per unit (inthousands) — $25 Asset coverage perunit 11 — $78,080 Total debt outstanding end of period (in millions) (Note7) $273 $273 $249 $209 $223 — Asset coverage per $1,000 ofAPS 12 — $3,130 Asset coverage per $1,000 ofdebt 13 $2,997 $2,965 $3,047 $3,024 $3,117 — 16 Preferred Income Fund | Semiannual report See notes to financial statements 1 Semiannual period from 8-1-11 to 1-31-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Ratio calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.91% for the year ended 7-31-07. 8 Ratio calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.71% for the year ended 7-31-07. 9 Ratio calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 6.08% for the year ended 7-31-07. 10 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 11 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 12 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 13 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note 7). As borrowings outstanding change, the level of invested assets will change accordingly. Asset coverage ratio provides a measure ofleverage as of the dates shown. See notes to financial statements Semiannual report | Preferred Income Fund 17 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Preferred Income Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
